Citation Nr: 1715125	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for hearing loss.  

3. Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from October 1976 to February 1987.

This originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in January 2016 and has now been returned to the Board for further adjudication.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge and prior to this testified before a Decision Review Officer (DRO) at the Cleveland RO in January 2013.  Transcripts of both hearings have been associated with the claims file.

The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset during or within one year of the Veteran's separation from active duty service, and is not otherwise related to his active duty service.

2.  The Veteran's hearing loss did not have its onset during or within one year of the Veteran's separation from active duty service, and is not otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The Veteran's hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The Veteran's bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a May 2007 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal with regard to hypertension and bilateral hearing loss.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that the Veteran's service treatment records, relevant personnel records, and relevant post-service treatment records have been collected.  Additionally, although a review of the claims file reveals that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA), the Veteran has not at any point indicated that his SSA disability benefits are related to his hypertension or hearing loss.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran was provided a VA examination addressing his hypertension in February 2016 with a subsequent examination and supplemental opinion in May 2016.  Both were conducted in-person, were based on a review of the claims file, and contained a detailed medical history procured by history from the Veteran with specific references to the Veteran's service treatment records.  They also contained etiology opinions that were supported by adequate rationale with appropriate discussion of the Veteran's relevant service treatment records.  Therefore, the Board finds that collectively, the Veteran's hypertension VA examination reports and related etiology opinions are adequate for adjudicatory purposes.  Additionally, the Board notes an August 2007 VA examination report.  The Board notes that while this VA examination confirms the Veteran's diagnosis, an etiology opinion was not provided, and therefore it does not provide a sufficient basis on which to adjudicate the Veteran's claim.

As for the Veteran's bilateral hearing loss, the Veteran was provided VA examinations in February 2014 with a March 2014 addendum opinion, as well as further supplemental opinions addressing specific service treatment records in more detail provided in January 2016, and June 2016; the February 2014 VA examination was conducted in-person.  Collectively, the February 2014 VA examination report and subsequent supplemental opinions were predicated on a review of the claims file, the Veteran's reported medical history, and a detailed discussion of the Veteran's relevant active duty and post-service treatment records.  Furthermore, all etiology opinions provided were thorough, specific, and based on an accurate factual predicate.  Therefore, on the foregoing basis, the Board finds that collectively, these examination reports are adequate for VA adjudicatory purposes. 

Additionally, the Board notes that the Veteran's hearing loss claim is a reopened claim, with the last final VA decision having been issued by the Board August 1987.  Therefore, there are audiometric results of record that were recorded in May 2007 and June 1987.  To the extent that both reflect objective puretone threshold audiometric results administered by VA audiologists during in-person examinations, the Board finds that such evidence is reliable for adjudicatory purposes.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, this appeal was remanded in January 2016 for additional development to include the provision of VA examinations and supplemental opinions.  A review of the record reveals that all of the remand directives contained in the January 2016 Board decisions have been completed, as detailed in the above discussion of the duty to assist.  Additionally, a review of the record reveals that the additional development completed is responsive to the January 2016 Board decision, and therefore VA has substantially complied with all relevant Board remand directives.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in November 2015.  The November 2015 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's hypertension and hearing loss claims.


III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253

Certain chronic diseases, including hypertension and organic diseases of the nervous system, such as sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may likewise be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  When chronic diseases manifest as chronic in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Id.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  Id.

A. Hypertension

The Veteran is currently diagnosed with hypertension, as confirmed by the Veteran's post-service treatment records.  Therefore, the first element of service connection, which requires a current diagnosis during the appeal period, has been met.

"Hypertension" refers to high arterial blood pressure; medical authorities have suggested various blood pressure thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as consistent with hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, "hypertension" is defined as diastolic blood pressure that is predominantly 90 mm Hg or greater while "isolated systolic hypertension" is defined as systolic blood pressure that is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

At the Veteran's November 2015 Board hearing, the Veteran stated that he had high blood pressure in service.  More specifically, the Veteran testified that he was told during service that he had high blood pressure.  Although service treatment records reflect that at Veteran's October 1976 enlistment examination the Veteran's blood pressure was recorded as 130/82, a blood pressure of 130/100 was recorded in September 1979.  A September 1984 service treatment record reflects a blood pressure of 120/96, and a statement from a private chiropractor, dated in January 1986, reflects that the Veteran had blood pressure of 144/86 in December 1985.  

However, the Veteran's blood pressure was not persistently high over the course of his active duty service.   An October 1979 treatment record dated just one month after the elevated blood pressure reading discussed above reflects a blood pressure of 110/80.  A September 1978 service treatment record reflects a blood pressure of 120/60, an August 1981 treatment record reflects a blood pressure reading of 118/86, March 1983 treatment records reflects a blood pressure reading of 120/76, a separate blood pressure reading of 122/72, and another blood pressure reading of 118/76, an October 1984 service treatment record reflects two blood pressure readings of 112/76 and 110/78, and a December 1984 service treatment record reflects a blood pressure reading of 130/88.  A January 1983 treatment record documents a supine blood pressure of 114/70 and a standing blood pressure of 124/90.

At the Veteran's May 2016 VA examination he reported that a civilian doctor began prescribing him Metoprolol around 1992.  He also reported that his first diagnosis of hypertension was during active duty service in 1981.  However, the Veteran's active duty treatment records directly contradict this.  Although an October 1984 service treatment record documents complaints of headaches and increased blood pressure, no diagnosis of hypertension was made, and no examiner has indicated that many of the blood pressure readings discussed above are reflective of hypertension.  A February 1986 report of medical history indicates that the Veteran reported "up and down blood pressure."  However, although the Veteran reported high blood pressure to the Army Medical Evaluation Board (MEB) in June 1986, the examiner noted that the Veteran's blood pressure at that time was 110/90, that his blood pressure was "normotensive" on examination, with no record of hypertension documented in his service treatment records, and he ultimately did not include hypertension or high blood pressure as a diagnosed medical condition in his report.  Similarly, a blood pressure reading associated with the Veteran's July 1986 Physician Evaluation Board (PEB) Profile proceedings, reflects a blood pressure reading of 120/86, and a separate note explains that there is no record in the Veteran's chart of hypertension.  

Additionally, the Board notes that a November 2003 VA treatment record reflects a reported diagnosis for hypertension starting in 1989 or 1990, however, as it appears that a typographical error was made in reporting the date of onset, it is difficult to ascertain the accuracy of that treatment record. 

Two VA examination reports with etiology opinions have been completed with regard to hypertension; although not adequate for rating purposes separately, as discussed above, they are cumulatively adequate for rating purposes.  The Board finds that these examination reports are probative for the same reasons it has found them adequate.

Reviewing the February 2016 VA examination, the examiner noted that the Veteran reported receiving a diagnosis in 1981 or 1982.  The examiner noted that the Veteran's diagnosis currently required continuous medication.  However, the VA examiner provided a negative etiology opinion, finding that it was less likely as not that the Veteran's hypertension was directly related to service and that it was also less likely as not that the Veteran's hypertension manifested to a compensable degree within one year after discharge from active duty service.  In this regard, the VA examiner noted that the Veteran's active duty service treatment records were silent for a diagnosis of hypertension or any chronic blood pressure conditions.  The examiner further noted that a July 1986 PEB report was silent for a hypertension condition, despite listing six other medical conditions.  He also discussed the June 1986 MEB notation evaluating the Veteran on the basis of his self-reported history of high blood pressure; as discussed above this record notes that the Veteran was normotensive (as opposed to hypertensive) on examination and that there was no indication of hypertension from a review of his service treatment records.  The February 2016 VA examiner also noted that there was no indication in the Veteran's medical records that he developed hypertension or any other chronic blood pressure condition within one year of separation from service in February 1987.

A May 2016 VA examination report elaborated on the February 2016 VA examination report.  It specifically addressed a high blood pressure reading during the Veteran's active duty service of 130/100 in September 1979.  This examiner noted that this blood pressure reading as recorded preceded the date that the Veteran states he was informed by a military physician that he had high blood pressure in 1982, and that it represented an isolated elevation to the Veteran's diastolic blood pressure only.  The examiner also explained that although the Veteran stated he was told he had "high blood pressure" in 1982, he was not prescribed any medication for blood pressure control at that time, and the Veteran's service treatment records are silent for any documented hypertension or hypertension treatment at that time, except as contained in self-reported history provided by the Veteran, for example, in June 1986.  The examiner discussed these records in relation to a private chiropractor record which noted a blood pressure reading of 144/86.  The examiner also explained that the Veteran's civilian doctor had apparently placed him on Metoprolol, the medication he is currently using to treat his hypertension, in 1992, as mentioned above.  On the foregoing basis, the May 2016 VA examiner provided a negative nexus opinion, finding that it was less likely than not that the Veteran's current hypertension had its onset during or was related to his active duty service, or that it manifested to a compensable degree within one year of the Veteran's discharge from service.

Addressing the second and third elements of service connection, as a preliminary matter, the Board finds that the Veteran is competent to report that he was told that he had high blood pressure by a military physician, as hearing a statement is directly within his ability to observe and report.  Additionally, the Board finds that the Veteran's lay evidence is credible, because there is no evidence in the claims file to contradict that the Veteran was told he had high blood pressure by a military physician in 1982, and it does appear based on some instances of self-reporting in the Veteran's service treatment records that he may have been under the impression that he had some type of blood pressure condition.  Thus, the Veteran's lay statements are sufficient to meet to the very low threshold required for the second element of service connection.

However, notwithstanding the Board's foregoing findings with regard to the competency and credibility of the Veteran's lay statements with regard to what the Veteran was told, the Board finds that such evidence is not competent and credible for the purposes of establishing medical nexus, as required by the third element of service connection.  In this regard, the Board notes that because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran had a hypertension in service or several years prior to diagnosis is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, recalling a conversation, determining whether there is medical evidence of an earlier onset of a particular medical condition prior to formal diagnosis requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, the Veteran's lay statement reporting that he was told he had high blood pressure provides little persuasive value with regard to the medical nexus of his hypertension.

Moreover, the Board notes that there is strong evidence against a finding of medical nexus in this case.  In this regard, the Board notes that while the Veteran's service treatment records contain a few notations as to isolated high blood pressure results, such results are interspersed with several normal high blood pressure readings throughout the course of the Veteran's active duty service.  Moreover, the Veteran was never, even at the time of his noted high blood pressure results, diagnosed with hypertension, during active duty service and the only reports of a history of high blood pressure are as reported by him.  Additionally, on at least one occasion, inquiry into whether the Veteran had hypertension was made, and still did not yield a diagnosis, with the Veteran's results noted to be "normotensive" and his records lacking any indication of hypertension, including hypertension medication.  Additionally, by the medical history provided by the Veteran himself, he was not medicated for hypertension until 1992, and there are not treatment record establishing a hypertension diagnosis within one year of February 1987.  This evidence is bolstered by the conclusions of the VA examiner etiology opinions summarized above.  Accordingly, on the foregoing basis, the Board finds that the preponderance of the evidence is against a finding of medical nexus.  As such, an award of service connection for hypertension is not warranted because the criteria for entitlement to service connection for hypertension on both a direct and presumptive basis have not been met.

B. Hearing Loss

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  For the purposes of VA disability compensation, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As reflected by the Veteran's VA examinations of record, his hearing loss is sufficiently severe to qualify as hearing loss for VA compensation purposes.  Therefore, the first element of service connection, requiring a current disability, has been met.

The Veteran has stated that his hearing loss disability is related to acoustic trauma.  Personnel records indicate that the Veteran served as a cannon crewman, metal worker and construction equipment operator, and the Veteran's service treatment records, discussed in more detail below, reflect complaints of bilateral tinnitus and hearing issues during active duty service.  Thus as the Veteran is competent to report that he was exposed to acoustic trauma in service, and such exposure is corroborated by his personnel and service treatment records, the second element of service connection has been met.

Addressing the Veteran's service treatment records, there are several relevant audiometric findings.  The Veteran's October 1976 enlistment examination reflects normal hearing bilaterally, with puretone audiometric thresholds of 10 at 500 Hz, 0 at 1000 Hz, 0 at 2000 Hz, and 20 at 4000 Hz in the right ear, and 10 at 500 Hz, 5 at 1000 Hz, 15 at 2000 Hz, and 25 at 4000 Hz.  The Veteran had audiograms during service in February 1980, March 1980, May 1983 and April 1985.  The February 1980 and March 1980 audiograms showed auditory thresholds greater than 40 at 500, 1000, 2000, 3000 and 4000 hertz bilaterally, consistent with hearing loss.  However, for the February 1980 audiometric results, there was a considerable difference between the initial audiometric results, and the re-test audiometric results as recorded in March 1980, sometimes by as much as a 45 decibel improvement in puretone audiometric thresholds.   

Service treatment records show that the Veteran reported hearing loss in May 1983.  In March 1983 the Veteran expressed concern about hearing loss and complained of "popping" in his ears.  It was noted that he worked in a noise hazardous area.  He complained of constant tinnitus and denied vertigo, but as noted by the treating physician, an audiogram was normal after initially unreliable results, with an audiometric chart indicating puretone thresholds of 10 at 500 Hz, 15 at 1000 Hz, 15 at 2000 Hz, and 25 at 4000 Hz in the right ear, and 10 at 500 Hz, 15 at 1000 Hz, 20 at 2000 Hz, and 25 at 4000 Hz in the left ear. Notably, the only recorded puretone threshold at 25 decibels was 4000 Hz, which for that frequency, reflects an auditory threshold unchanged from the Veteran's October 1976 enlistment examination in the left ear, and only a 5 decibel increase in the right ear.  The Veteran's hearing was noted to be grossly normal and he was counseled regarding hearing protection.  A report of medical history completed by the Veteran in February 1986 reflects that he reported hearing loss.  A July 1986 medical board report noted a diagnosis of hearing loss.  The examination included a report of an April 1985 audiogram, which showed audiometric thresholds greater than 40 at 500, 1000, 2000, 3000 and 4000 hertz bilaterally, and was also recorded on the Veteran's July 1986 retention examination.  Specifically, the Veteran's puretone audiometric thresholds were recorded as 60 at 500 Hz, 75 at 1000 Hz, 70 at 2000 Hz, 70 at 3000 Hz, and 90 at 4000 Hz in the right ear, and 65 at 500 Hz, 80 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 90 at 4000 Hz in the left ear.  

A February 2014 VA examination report confirmed that the Veteran had sensorineural hearing loss bilaterally as well as tinnitus.  A March 2014 addendum opinion reviewed the Veteran's claims file with particular attention to his service treatment records.  The examiner provided a negative etiology opinion on the basis of a comparison between the Veteran's October 1976 audiometric results upon enlistment in active duty service, and his audiometric results at the Cincinnati VA Medical Center (VAMC) in June 1987, a few months after the Veteran's separation from active duty service.  The examiner explained that the Veteran's hearing results at the time of enlistment and in June 1987 both reveal normal hearing bilaterally.  Further, she noted that the June 1987 audiological examination was both reliable and comprehensive, and found that the April 1985 audiometric results reflected on the Veteran's July 1986 retention examination were not reliable, when compared to audiometric results completed in May 1983 and June 1987 both of which reflected normal hearing bilaterally.  The examiner also took a noise exposure history from the Veteran that revealed post-service occupational and recreational noise exposure in addition to in-service noise exposure.  Post-service occupational noise exposure included noise from "big trucks, dozers, cranes, and forklifts" throughout the Veteran's entire career, while reported recreational noise exposure included noise while working on cars.  

Another VA examiner expanded on the February 2014 VA examiner etiology opinion in a January 2016 addendum opinion.  This examiner explained that a comparison of the Veteran's 1976 and 1987 audiometric results did not reveal a standard threshold shift, and cited a medical study that explains that current medical understanding auditory physiology indicates that a prolonged delay in the onset of noise-induced hearing loss is unlikely.  The examiner explained that given the Veteran's 1987 audiometric results and the findings of the study cited, there was no medical evidence on which the examiner could conclude that the Veteran's current hearing loss was caused by his military noise exposure.  He also discussed the February 1980 and March 1980 audiometric results, explaining that the validity of those auditory results was questionable given that they contain worse audiometric thresholds than the Veteran's February 2014 puretone threshold results.  The Board notes that the Veteran's February 2014 puretone audiometric threshold results were: 20 at 500 Hz, 20 at 1000 Hz, 50 at 2000 Hz, 70 at 3000 Hz, and 75 at 4000 Hz in the right ear, and 15 at 500 Hz, 45 at 1000 Hz, 25 at 2000 Hz, 55 at 3000 Hz, and 60 at 4000 Hz in the left ear. Thus, a comparison of the Veteran's February and March 1980 results to his February 2014 results supports the VA January 2016 examiner's findings, with for example, left ear audiometric results of 90 at 1000 Hz, and 60 at 1000 Hz, in February 1980 and March 1980 respectively, in comparison to 45 decibels at 1000 Hz in February 2014.

Likewise, an additional June 2016 supplemental VA opinion also confirmed the February 2014 examiner's negative etiology opinion.  That examiner explained that neither the February nor the March 1980 audiometric results were consistent with one another, showing hearing loss that is severe to profound in February 1980, but simply moderate to severe in the right ear, and mild to moderate in the left ear in March 1980.  She also explained that the March 1980 audiometric results were a "re-test" which is often recommended in order to verify the reliability of previous results.  She then explained that due to the difference in audiometric results, the validity of the February 1980 results were not and could not be confirmed.  On this basis, as well as the fact that these audiometric results were not consistent with several other audiometric results contained in the Veteran's service treatment records, the examiner found that the February and March 1980 audiometric results were unreliable.  She also noted the later instance of initially unreliable audiometric results as noted in May 1983, discussed above.  Finally, she addressed the July 1986 retention audiometric results, which were recorded from April 1985 audiometric results.  She noted that the MEB July 1986 records relied on these results to make their finding with regard to hearing loss, but explained that because the results were inconsistent with previous testing in May 1983 and subsequently in 1987, she did not consider such audiometric findings to be reliable.  Moreover, the examiner explained that the Veteran's VA treatment records contained a May 2007 audiology consultation that indicated that the Veteran also had audiometric examination which was determined to be unreliable, and generated a "re-test," which resulted in audiometric results consistent with less severe hearing loss.

Additionally, the June 2016 VA examiner also addressed the presence of auditory threshold shifts over time.  She explained that the United States Department of Defense defines standard threshold shifts to be a shift of 15 decibels or greater at 1000 Hz, 2000 Hz, 3000 Hz, or 4000 Hz, or a 10 decibel or greater shift on average across the 2000, 3000, and 4000 Hz frequencies.  She further explained that on a comparison of the Veteran's October 1976 and June 1987 audiometric results, there was no standard threshold shift in either ear, and therefore the Veteran's auditory threshold shifts were not consistent with hearing loss caused by military noise exposure.

The Veteran's June 1987 VA audiological examination revealed normal hearing bilaterally.  The Veteran's puretone audiometric thresholds were: 10 at 500 Hz, 10 at 1000 Hz, 5 at 2000 Hz, 20 at 3000 Hz, and 25 at 4000 Hz in the right ear, and 10 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, and 25 at 4000 Hz in the left ear.  At this time the Veteran is noted to have high pitched intermittent tinnitus.  

With regard to the second and third elements of service connection, the Board initially notes that a comparison of the June 1987 results to the October 1976 audiometric results reveals only one auditory threshold shift to an auditory threshold over 25 decibels in the right ear at 4000 Hz, with a total auditory threshold shift of 5 decibels.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds may be indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in this case a VA audiologist has thoroughly reviewed the Veteran's audiometric results and has addressed all of the Veteran's auditory threshold shifts from enlistment to four months after separation from active duty service.  Various VA examiners have explained that the audiometric data in each VA examination is considered a reliable reflection of the Veteran's hearing acuity.  The Board finds that the VA examiner conclusions as summarized above constitute highly probative evidence against a finding of medical nexus. In this regard, the Board notes that the nexus opinions discussed above were provided by highly competent and trained medical professionals, and that the examiner reports were, as previously noted, adequate adjudicatory purposes. 

However, the Board acknowledges that the Veteran testified at his January 2013 DRO hearing that he had hearing problems when he got out of service in 1987, and the Veteran's service treatment records indicate that he also reported hearing issues during service.   The Veteran's Board hearing testimony is consistent with his DRO hearing.  Furthermore, the Board finds that the Veteran's testimony with regard to his hearing issues is both competent and credible, as it is directly within his ability to observe, and it is very clear that he has at least subjectively perceived hearing and other auditory issues.  However, in this case the Board finds that there is probative, affirmative medical evidence that the Veteran did not have hearing loss upon separation from active duty service, and that he was exposed to significant intercurrent occupational and recreational noise exposure after his active duty service over the course of several years.  Although the Board does not have the medical expertise to explain the Veteran's subjective perception of hearing issues despite his normal hearing acuity, the Board notes that the Veteran is service-connected for tinnitus, and that this diagnosis is relevant to noise exposure.  Accordingly, in light of the probative medical evidence against a finding of medical nexus which rebuts the presumption of service connection that could otherwise be established by the Veteran's lay testimony with regard to continuity of symptoms, the Board finds that an award of service connection for bilateral hearing loss is not warranted here.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted in the January 2016 Board remand decision, the Veteran had previously raised a secondary theory of service connection CAD as secondary to his hypertension; on this basis, that claim was remanded as inextricably intertwined with the Veteran's hypertension claim.  As entitlement to service connection for that condition has now been adjudicated, the Board proceeds to adjudicate service connection for CAD.

A review of the claims file, in particular the Veteran's Board hearing testimony and DRO hearing testimony reveals that the entitlement on the basis of direct service connection has been raised by the record.  In this regard, the Board notes that the Veteran's January 2013 DRO hearing testimony reveals that both the Veteran and his wife recall that the Veteran was sent home with a heart issue at one point during his service.  The Veteran reported that at this time he was given 72 hours off to attend a stress test.  The Veteran reports being taken to a medical facility in Landstuhl, Germany for completion of a stress test but that a stress test was not completed because at that time his legs were giving out.  The Veteran's wife, who also testified at the DRO hearing, indicated that they were married at the time, but that she could not recall if the Veteran attended a stress test in Landstuhl, Germany.  However, a review of the Veteran's personnel and service treatment records reveal that the Veteran did complete a stress test in November 1983 during the Veteran's service in Germany.  This stress test followed complaints of chest pain and numbness in his right hand, which was initially diagnosed as anterior wall chest pain and costochondritis.  Additionally, at the Veteran's November 2015 Board hearing, he testified that he had dizziness and shortness of breath that started during service and continued until his heart attack in 2003.  The Veteran's representative also discussed the Veteran's in-service diagnosis of hyperlipidemia, stating that it is a symptom of CAD.

As the Veteran has not yet been provided a VA examination assessing his CAD, the Board finds that there is sufficient evidence to trigger VA's duty to assist the Veteran by providing him a VA examination and procuring an etiology opinion addressing the relevant theories of service connection raised by the evidence summarized above.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his CAD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's CAD began during active service; (2) is related to an incident of service; or (3) began within one year after discharge from active service.  The examiner is asked to specifically discuss the medical relationship between hyperlipidemia and CAD.
c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.
2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


